Case 2:18-cv-10053-DMG-GJS Document 31-1 Filed 09/24/19 Page 1 of 1 Page ID #:160




                               UNITED STATES DISTRICT COURT                              JS-6
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

   Case No.     CV 18-10053-DMG (GJSx)                                        Date   September 24, 2019

   Title Susan Nicholson Hofheinz v. Shout Factory, LLC, et al.                              Page     1 of 1


   Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                 KANE TIEN                                                   NOT REPORTED
                 Deputy Clerk                                                 Court Reporter

       Attorneys Present for Plaintiff(s)                           Attorneys Present for Defendant(s)
                None Present                                                  None Present

  Proceedings: (IN CHAMBERS) ORDER AND NOTICE TO ALL PARTIES

          In light of Plaintiff’s notice of settlement, indicating that the case has settled in its entirety
  and that the parties are finalizing their written settlement agreement, this action is placed in inactive
  status. By November 7, 2019, the parties shall file either (1) a stipulation and proposed order for
  dismissal of the action or judgment, or (2) a motion to reopen if settlement has not been
  consummated. Upon the failure to timely comply with this Order, this action shall be deemed
  dismissed as of November 8, 2019.

          This Court retains full jurisdiction over this action and this Order shall not prejudice any
  party to this action. Defendants' Motion for Summary Judgment [Doc. # 24] is hereby DENIED
  as moot.] All scheduled dates and deadlines are hereby VACATED.

  IT IS SO ORDERED.




   CV-90                               CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
